Citation Nr: 1545087	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from June 1991 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for bilateral hearing loss is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus first manifested years after service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter, sent prior to the initial unfavorable decision issued in October 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent a VA medical examination September 2011 regarding his claim.  The VA examiner provided specific findings referable to the Veteran's alleged tinnitus sufficient for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion reflects consideration of all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the tinnitus issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. §3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Furthermore, the Court has held that, in the presence of acoustic trauma, tinnitus is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). 

III. Tinnitus

The Veteran contends that he developed tinnitus from service, specifically due to taking part in weapons training and live fire training exercises, including at different altitudes.  (March 2012 notice of disagreement).  

Given the Veteran's statements and his service as an infantryman with the Marine Corps, the Board does not dispute that the Veteran had noise exposure in service.  However, the Board notes that the Veteran appears to have had hearing protection available to him during service, as he was sized for ear plugs at the beginning of service.  (June 1991 service treatment record).

The Veteran has a current diagnosis of tinnitus.  (February 2012 University Health System Center record).  The question before the Board is whether tinnitus had its onset in service or is related to service, to include his reported noise exposure.  

Service treatment records do not document any complaints of, or treatment for, bilateral hearing loss or tinnitus.  In March 1995, prior to his separation, the Veteran had audiometric readings that did not show hearing loss.  Notably, there were no audiometric thresholds suggesting abnormal hearing in any of the frequencies tested.  See Hensley v. Brown, 5 Vet. App. 155, 157 (hearing thresholds of less than 20 decibels represents normal hearing).  Also, in his report of medical history, the Veteran denied having hearing loss and ear trouble.

Following his April 1995 separation from service, the Veteran filed the current claim in August 2011.  

In September 2011, the Veteran underwent VA examination.  The examiner diagnosed the Veteran with bilateral hearing loss, but at a level that would not be considered a disability for VA purposes under 38 C.F.R. § 3.385.  The examiner also found that the Veteran did not report having recurrent tinnitus.  The examiner opined that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  He explained that the Veteran had not complained of tinnitus on examination.  Additionally, the examiner noted no evidence of complaint of tinnitus in service records and that the Veteran had normal hearing during active service period.

The Veteran subsequently underwent private hearing testing with the University Health System.  A November 2011 audiogram report documents that the Veteran complained of bilateral hearing loss that began in the past year and "[t]innitus in both ears for several years."  The private medical provider also noted that the audiological testing showed severe sensorineural hearing loss, but that reevaluation should be considered due to poor agreement between testing findings and reflexes.  She also noted that she would "[n]eed VA/service records to make appropriate recs/determination."  In a February 2012 correspondence, the private medical provider reported that "[a]s no records have become available, it is my opinion, based solely on case history that it is very likely [the Veteran]...could have tinnitus as a result of his service in the military during which he was exposed to high levels of noise."  She noted that "high levels of sound can result in bothersome and chronic tinnitus."

The Veteran underwent another hearing evaluation with the same private medical provider with the University Health System in August 2012.  In an August 2012 correspondence, the provider found that further inconsistencies and poor reliability of results were discovered on the Veteran's behavioral testing.  However, following Auditory Brainstem Response (ABR) evaluation, she found bilateral hearing loss less severe than what was suggested from previous behavioral measures.  She opined that "[a]s no audiological entry or exit records are available...military service...based solely on case history and current auditory test results, that it is as likely as not...could have tinnitus as a result of his service" due to high levels of noise exposure.  She reported that the Veteran had told her that he noticed tinnitus "many years ago."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
  
The Board finds the September 2011 VA examiner's opinion is the most probative medical opinion as to the question of whether the Veteran's tinnitus developed due to service.  The VA examiner had the most complete review of the Veteran's medical history in making his determination.  As opposed to the private medical provider, the VA examiner considered the Veteran's service treatment records, including entrance and exit audiograms, in forming his opinion.  Indeed, in the November 2011, February 2012, and August 2012 University Health System records, the private medical provider specifically indicated that such service records would be relevant to providing a medical etiology opinion on tinnitus.  

In addition, the VA examiner provided an adequate rationale in determining that the Veteran's tinnitus was less likely as not caused by service.  His opinion was based on examination and interview of the Veteran, the audiometric measurements in service which did not demonstrate abnormal hearing or any significant decrease in hearing acuity during service, and the Veteran's denial of tinnitus.  Thus, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  Thus, it is clear that the examiner took into consideration all relevant factors in giving his opinion.  In light of the factual and medical support the examiner gave for his opinion, the Board finds that the opinion contains sufficient rationale and is the most probative medical opinion of record.  

The Board notes that the Veteran is clearly competent to describe the onset of his tinnitus symptoms; however, he initially denied having recurrent tinnitus to the September 2011 VA examiner.  Then, he reported that he has had tinnitus for "several years" to his private medical provider in November 2011.  In light of the absence of any report of tinnitus in service or for over a decade after service, the normal audiometric findings in service, and the Veteran's inconsistent report of onset of tinnitus, the Board finds that to the extent that the Veteran may be claiming to have tinnitus since service, such an assertion would not be credible.  Further, with respect to a nexus between noise exposure in service and the currently manifested tinnitus, the Veteran is not shown to possess any specialized medical training or experience to competently speak to an issue of medical etiology.  

Thus, the Board finds no credible lay evidence that the Veteran's current tinnitus had onset in service.  Furthermore, the most probative medical opinion as to the etiology of tinnitus (that of the September 2011 VA examiner) persuasively demonstrates that tinnitus is not due to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for tinnitus is not warranted.  


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he currently has bilateral hearing loss due to in-service noise exposure, including from weapons fire and live fire exercises. (March 2012 notice of disagreement).  

In September 2011, the Veteran underwent VA examination for bilateral hearing loss.  Unfortunately, the medical opinion provided by the VA examiner was inadequate, as he relied solely on the fact that hearing loss was not evident during service.  The Board, however, notes that the absence of in-service evidence of documented hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, an adequate VA examination is necessary as to the bilateral hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

As this matter is being remanded, the Veteran should be given another opportunity to identify any VA or non-VA healthcare provider who treated him for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, schedule the Veteran for an appropriate audiological examination to identify the etiology of any current hearing loss.  

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this REMAND, the examiner is requested to render opinions as to the following:

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to service.  

The examiner is advised that a medical opinion based solely on the absence of documentation in the record is inadequate.  Thus, in offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service noise exposure and the incurrence and continuity of decreased hearing, the results of the September 2011 VA examination, and the private medical records and opinions from his private medical provider with the University Health System.  

If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why this is so.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


